                                             USO,:; SDhlY
UNITED STATES DISTRICT COURT                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                ELECTRONICALLY FILED
                                             DOC#
JESSICA CORREA,                                            _-_-L~·J.z--.~---····
                                             oArEF-,-LE_-o_:

                        Plaintiff,            19cv7511 {JGK)

              - against -                     ORDER

TROUTMAN SANDERS LLP et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The parties are requested to provide the Court with a

status report on this case by February 5, 2020 and explain

whether the case should remain open.

SO ORDERED.

Dated:    New York, New York
          January 27, 2020

                                      United States District Judge
